IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTONIO ROSSI,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2745

SILVANA MARIA ROSSI,

     Appellee.
_____________________________/

Opinion filed April 1, 2015.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Emilian "Ian" Bucataru, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.